DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
The amendment filed on 2/19/2021 is acknowledged.  Claim 26 was cancelled, and new claims 41-46 were added.  Claims 21, 22, 27, 29, 34-38, and 40 were amended.
Claims 21-25 and 27-46 are pending, with claims 35-38 withdrawn as non-elected subject matter.  Claims 21-25, 27-34, and 39-46 are under examination.


Withdrawn Objection and Rejections

1. The objection to the specification set forth on page 4 of the office action mailed on 8/21/2020 is withdrawn.  In the amendment filed on 2/19/2021, the Applicants note that the specification has been amended to remedy the informality.
Applicants’ response is acknowledged, and the objection is withdrawn in view of the amendments to the specification.

2.  The rejection of claims 21-25, 28-33, 39, and 40 under 35 U.S.C. 101, as being directed to a judicial exception without significantly more, as set forth on pages 4-7 of the office action mailed on 8/21/2020, is withdrawn.
In the amendment filed on 2/19/2021, the Applicants argue that claim 26 was not rejected under 35 U.S.C. 101, and the features of claim 26 have been added to independent claim 21, thus rendering the rejection moot.
These arguments have been fully considered and are persuasive.  As amendment, independent claim 21 reads on a pharmaceutical composition comprising T cells that recognize the GVYDGEEHSV peptide in a complex with an MHC molecule, and wherein the composition comprises an adjuvant.  As discussed in the previous office action, T cells that recognize the GVYDGEEHSV peptide in complex with an MHC 

3.  The rejection of claim 12 under 35 U.S.C. 112(b) as lacking antecedent basis for the limitation “the patient” in claim 21 is withdrawn in view of the amendment to claim 22 to delete this limitation.

4.  The rejection of claims 21, 24-25, 28, 29, 33, 39, and 40 under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C 103 as obvious over CN103739667, as set forth on pages 8-10 of the office action mailed on 8/21/2020, is withdrawn.
In the amendment filed on 2/19/2021, the Applicants argue that claim 26 was not included in this rejection, and the features of claim 26 have been added to independent claim 21, thus rendering the rejection moot.
These arguments have been fully considered and are persuasive. In particular, the ‘667 publication is silent with respect to a composition comprising an adjuvant, and therefore the rejection is withdrawn.

5.  The rejections of claim 22 under 35 U.S.C. 103 as being unpatentable over CN103739667, and claims 30 and 31 under 35 U.S.C. 103 as being unpatentable over CN103739667 in view of Thielemans et al (US 20100215674), as set forth on pages 10-11 and 12-14 of the office action mailed on 8/21/2020, are withdrawn.
In the amendment filed on 2/19/2021, the Applicants argue that these claims depend from claim 21, which has been amended to include the features of claim 26.  As discussed above with respect to the rejection under 35 U.S.C 102(a)(1), or in the alternative under 35 U.S.C. 103, the ‘667 publication does not anticipate or render obvious independent claim 21.
These arguments have been fully considered and are persuasive.


Rejections Necessitated by Amendment

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


1.  Claim 21-25, 27-29, 33, 34, and 39-46 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (CN103739667, published 4/23/2014, of record), in view of June (J. Clin. Invest., 2007, 117(6):1466-1476, of record).

Claim 21 is directed to a pharmaceutical composition comprising T cells that selectively recognize a peptide consisting of the amino acid sequence of GVYDGEEHSV (SEQ ID NO: 303) in a complex with an MHC molecule and wherein the composition comprises an adjuvant.

Claim 22 is directed to the pharmaceutical composition of claim 21, wherein the T cells are autologous.
Claim 23 is directed to the pharmaceutical composition of claim 21, wherein the T cells are obtained from a healthy donor.
Claim 24 is directed to the pharmaceutical composition of claim 21, wherein the T cells are derived from tumor infiltrating lymphocytes or peripheral blood mononuclear cells.
Claim 25 is directed to the pharmaceutical composition of claim 21, wherein the MHC molecule is a class I molecule.
Claim 27 is directed to the pharmaceutical composition of claim 21, wherein the adjuvant is selected from the group consisting of anti-CD40 antibody, imiquimod, resiquimod, GM-CSF, cyclophosphamide, Sunitinib, bevacizumab, interferon-alpha, interferon-beta, CpG oligonucleotides, poly-(I:C), RNA, sildenafil, particulate formulations with poly(lactide co-glycolide) (PLG), virosomes, interleukin (IL)-l, IL-2, IL-4, IL-7, IL-12, IL-13, IL-15, IL-21, and IL-23.
Claim 28 is directed to the pharmaceutical composition of claim 21, wherein the T cells are cytotoxic T cells produced by contacting T cells with an antigen presenting cell that presents the peptide in a complex with an MHC class I molecule on the surface of the antigen presenting cell, for a period of time sufficient to activate said T cell specifically against the peptide.
Claim 29 is directed to the pharmaceutical composition of claim 28, wherein the T cells contact with an antigen presenting cell in vitro.
Claim 33 is directed to the pharmaceutical composition of claim 21, wherein the T cell comprises CD8-positive T cell.
Claim 34 is directed to the pharmaceutical composition of claim 21, wherein the adjuvant comprises IL-2.
Claim 39 is directed to the pharmaceutical composition of claim 21, wherein the MHC molecule is HLA-A*02.
Claim 40 is directed to the pharmaceutical composition of claim 28, further comprising expanding the activated T cells in vitro.
Claim 41 is directed to the pharmaceutical composition of claim 21 wherein said adjuvant comprises an interleukin.
Claim 42 is directed to the pharmaceutical composition of claim 41, wherein the T cells are autologous.
Claim 43 is directed to the pharmaceutical composition of claim 41, wherein the T cells are obtained from a healthy donor.
Claim 44 is directed to the pharmaceutical composition of claim 41, wherein the T cells are derived from tumor infiltrating lymphocytes or peripheral blood mononuclear cells.
Claim 45 is directed to the pharmaceutical composition of claim 41, wherein the MHC molecule is a class I molecule.
Claim 46 is directed to the pharmaceutical composition of claim 41, wherein the T cell comprises CD8-positive T cell.

The ’667 publication disclosed identification of 7 tumor-associated antigens (peptides P1-P7), including the MAGE-B2 peptide of GVYDGEEHSV (peptide P2 – see Table 1; p. 6 of the accompanying English translation).  The ‘667 publication shows that the GVYDGEEHSV peptide binds HMC-1 molecules, specifically HLA-A2 (see Table 2; last paragraph of p. 6).  Furthermore, the ‘667 publication disclosed production of cytotoxic T cells which specifically bind this peptide.  Specifically, section (7) of the ‘667 publication (p. 6, last paragraph – p. 7, 2nd full paragraph) shows that drosophila artificial antigen-presenting cells (APCs) which express HLA-A2 were loaded with peptides P1-P7 were cultured with CD8+ T cells obtained from different HLA-A2 positive donors.  The resulting cytotoxic lymphocytes were assessed using a chromium release assay with target cells loaded with the peptides, and Fig. 6 shows that CTLs were generated which specifically targeted cells expressing the P2 peptide (GVYDGEEHSV).
The ‘667 publication also teaches that CD8+ T cells are a good choice for adoptive T cell therapy because they can be stimulated in vitro to produce antigen-specific CTLs, wherein administration of such CTLs represents a promising method of immunotherapy (p. 2, 2nd full paragraph; p. 3, 1st full paragraph).  Because the P1-P7 peptides were disclosed as melanoma-related antigens (paragraph spanning p. 2-3), and CD8+ CTLs specific for these antigens are useful for methods of immunotherapy for treatment or prevention of cancer (p. 3, 1st full paragraph), it would have been obvious to one of ordinary skill to create GVYDGEEHSV-specific CTLs, as taught by the ‘667 publication, and then formulate said CTLs in a pharmaceutical composition suitable for administration to a human subject in need thereof.
The ‘667 publication is silent with respect to a pharmaceutical composition comprising GVYDGEEHSV-specific CTLs, wherein said composition further comprises an adjuvant, including Applicants’ elected species of IL-2.
However, June discloses methods of adoptive T cell therapy for treatment of cancer.  June teaches that transfusion/administration of autologous or allogeneic CTLs (CD8+ - see p. 1466, 2nd column) into tumor-bearing hosts can help control tumor growth (p. 1466, 1st column, 1st paragraph).  June describes several types of adoptive T cell therapy, including methods of administering autologous CTLs isolated from PMBC or lymph nodes, or tumor-infiltrating lymphocytes (TILs) isolated from a tumor, wherein said CTLs are activated and expanded in vitro, and then returned to the patient (see Fig. 1).  June further teaches that methods of immunotherapy can be accompanied by administration of other agents, including adjuvants, and specifically, IL-2, IL-7, IL-12, IL-15, and IL-12 (Table 1).  June teaches that such adjuvants can be st column, last paragraph).  

With respect to the limitations of independent claim 21 and dependent claims 27, 34 and 41, it would have been prima facie obvious, as of the filing date of the instant invention, to apply the teachings of June to the disclosure of the ‘667 publication, such that the ‘667 publication’s composition of GVYDGEEHSV-specific CTLs was modified to include an adjuvant taught by June.  One of ordinary skill would have had a reasonable expectation of success in creating such compositions, as the ‘667 publication suggests that a composition comprising antigen-specific CTLs would be useful for methods of immunotherapy, and June teaches that CTLs for methods of immunotherapy can be augmented with an adjuvant, including IL-2.
Furthermore, no more than routine skill would have been required to modify the CTL composition of the ‘667 publication with an adjuvant taught by June, because June specifically discloses that adjuvants are useful for immunotherapy, and discloses specific adjuvants, including Applicants’ elected species of IL-2.  This modification to the ‘667 composition would have advantageously achieved a pharmaceutical composition comprising CTLs and an adjuvant, which a skilled artisan would have reasonable expected would be useful for methods of immunotherapy.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well known to utilize adjuvants such as IL-2 for methods of immunotherapy, as taught by June, and incorporation of such an adjuvant into the GVYDGHEEHSV-specific CTL composition of the ‘667 publication would function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

	With respect to the limitations of claims 22 and 42, the ‘667 publication teaches that CD8+ T cells are a good choice for adoptive T cell therapy because they can be stimulated in vitro to produce antigen-specific CTLs, wherein administration of such CTLs represents a promising method of immunotherapy (p. 2, 2nd full paragraph; p. 3, 1st full paragraph).  The ‘667 publication further teaches that the active ingredient patient’s own CD8+ T cells (emphasis added herein) which have been activated by expose to antigen peptide-loaded APCs (lines 2-4 of p. 3).  In view of these teachings, it would have been obvious that autologous T cells could be used to prepare the GVYDGHEEHSV-specific CTLS of the ‘667 publication.
With respect to the limitations of claims 23, 24, 43, 44, and 45, the ‘667 publication teaches that the CD8+ T cells were obtained from PMBCs from donors (p. 7, 1st - 2nd full paragraphs).
With respect to the limitations of claims 25, 39, and 45, the ‘667 publication teaches that the GVYDGEEHSV peptide binds the HLA-A2 (i.e. HLA-A*02) MHC-I peptide (see Table 2).
With respect to the limitations of claims 28 and 29, the ‘667 publication teaches that antigen-specific CTLs were produced in vitro by contacting T cells with antigen-presenting cells that presented the peptide antigens in a complex with MHC class I molecules on the antigen-presenting cells (see ‘677 publication at section (7), p. 6, last paragraph – p. 7, 2nd full paragraph).
	With respect to the limitations of claim 40, the ‘667 publication teaches that the method of producing tumor antigen-specific CTLs comprised culturing with IL-2 and IL-7 and repeatedly stimulated to produce large numbers of CTLs (p. 7, 1st  and 4th full paragraphs).


2.  Claims 30-32 are rejected under 35 U.S.C. 103 as obvious over Shi et al (CN103739667, published 4/23/2014) in view of June (J. Clin. Invest., 2007, 117(6):1466-1476, of record), as applied to claims 21 and 28, and further in view of Thielemans et al (US 20100215674, published 8/26/2010).
The limitations of independent claim 21, as well as claim 28, from which claims 30-32 depend, are discussed above.
Claim 30 is directed to the pharmaceutical composition of claim 28, wherein the antigen presenting cell is infected with a recombinant virus expressing the peptide.
Claim 31 is directed to the pharmaceutical composition of claim 30, wherein the antigen presenting cell is a dendritic cell or a macrophage.
Claim 32 is directed to the pharmaceutical composition of claim 28, further comprising stimulating the activated T cells in the presence of an anti-CD28 antibody and IL-12.


The ‘667 publication and June teach as discussed above, but neither reference teaches infecting an antigen-presenting cell with a recombinant virus expression the GVYDGEEHSV peptide, or that the antigen-presenting cell is a dendritic cell or macrophage.  Furthermore, neither the ‘667 publication nor June teach further stimulation of the CTL cells in the presence of an anti-CD28 antibody and IL-12.

Further, June teaches that CTLs can be expanded in the presence of anti-CD28 antibodies (p. 1468, 2nd column, 2nd paragraph), and activation of CTLs via TCR stimulation and anti-CD28 co-stimulation was more effective in expanding activated T cells than by activation through the TCR alone (p. 1469, 2nd column, 1st paragraph).  Thielemans teaches that CTLs can also be expanded in the presence of IL-12 (paragraphs 0009, 0051, 0063).

With respect to the limitations of claims 30 and 31, it would have been prima facie obvious as of the filing date of the instant invention to apply the teachings of Thielemans to the invention suggested by the combination of the ‘667 publication and June, such that the ‘667 publication’s GVYDGEEHSV-specific CTLs were produced by contacting T cells with an antigen-presenting cell that was infected with a recombinant virus expressing the GVYDGEEHSV peptide, and wherein the antigen-presenting cells were dendritic cells.  One of ordinary skill would have had a reasonable expectation of success substituting dendritic cells infected with a recombinant virus expressing the GVYDGEEHSV peptide, as suggested by Thielemans, for the artificial APCs utilized by the ‘667 publication in order to create a composition which comprised GVYDGEEHSV-specific CTLs.
With respect to the limitations of claim 32, it would have been prima facie obvious to apply the teachings of Thielemans to the invention suggested by the combination of the ‘667 publication and June, such that the ‘667 publication’s GVYDGEEHSV-specific CTLs were produced by contacting T cells with an antigen-presenting cell which presents the GVYDGEEHSV peptide, and wherein the T cells were further stimulated with anti-CD28 antibodies and IL-12.  Both agents are taught as useful for expanding activated antigen-specific CTLs by June and Thielemans, respectively, and one of ordinary skill would therefore have had a reasonable expectation of success in producing a composition of GVYDGEEHSV-specific CTLs and an adjuvant by combining these methods with the teachings of the ‘667 publication and June.
Furthermore, no more than routine skill would have been required to modify the teachings of the ‘667 publication and June such that antigen-specific CTLs of the ‘667 publication were produced by contacting T cells with antigen-presenting dendritic cells which had been infected with a recombinant virus expressing the GVYDGEEHSV peptide, and wherein the CTLs of the ‘667 publication were expanded by 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well known to utilize dendritic cells for producing antigen specific CTLs which are useful for methods of immunotherapy, as was infecting antigen-presenting cells with a recombinant virus that expresses a specific antigen, as taught by Thielemans.  Exchanging the artificial APCs of the ‘667 publication with antigen-presenting dendritic cells infected with a recombinant virus expressing the GVYDGEEHSV peptide, and expanding the resulting CTLs with anti-CD28 antibodies and IL-12, would function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


	Applicants’ arguments
	1.  In the response filed on 2/19/2021, the Applicants amended independent claim 21 to include the limitations of now-cancelled claim 26, which had been rejected under 35 U.S.C. 103 as unpatentable over the ‘667 publication and June.
	With respect to this rejection, the Applicants argued that the ‘667 publication does not disclose a pharmaceutical composition comprising T cells that selectively recognize the GVYDGHEESVH peptide in a complex with an MHC molecule and an adjuvant.  With respect to now-cancelled claim 26, the Office action cited June, and in particular Table 2 of June to provide this missing claim element.  However, as seen in Table 2 of June, the combination of adjuvants, for example, IL-2 is far from predictable.  June in Table 2 shows that in renal cancer and melanoma, the administration of IL-2 plus adopdtively-transferred LAKs (lymphokine-activated killer cells), a trend was seen towards increased survival with patients with melanoma but not with renal cancer.  Further, TILs (tumor-infiltrating lymphocytes) administered with or without IL-2 showed no difference in disease-free survival or overall survival, and post-hoc analysis 

	2.  With respect to the rejection of claims 30 and 31 over the ‘667 publication and Thielemans, the Applicants argue that the claims depend from claim 21, and claim 21 has been amended to recite that the pharmaceutical composition comprises an adjuvant, thus rendering this rejection moot.

	3.  With respect to the rejection of claim 32 over the ‘667 publication in view of June and Thielemans, the Applicants argue that the claim depends from claim 21, and claim 21 has been amended to recite that the pharmaceutical composition comprises an adjuvant, thus rendering this rejection moot.


	Response
	Applicants’ response has been fully considered and is not persuasive.

	1.  Regarding Applicants’ arguments that June does not suggest including an adjuvant in a pharmaceutical composition comprising the ‘667 publication’s CTLs, June teaches that adjuvants are useful for augmenting adoptive T cell therapy (Table 1).  Table 2 of June also discloses several clinical trials involving administration of T cells or LAKs in combination with adjuvants such as IL-2.
Applicants’ arguments regarding the unpredictability of adoptive immunotherapy in combination with an adjuvant are acknowledged.  It is noted that the claims are not directed to any method of immunotherapy, but simply to a pharmaceutical composition.  While some clinical trials with CTLs or LAKs in combination with IL-2 did not appear to provide clinical benefits, other trials did show a benefit of combining IL-2 with an adoptive immunotherapy method.  For example, combining IL-2 with TILs for treatment of lung cancer improved three-year survival, and a subgroup of patients with melanoma involvement in one lymph node exhibited lower relapse rate with TILs combined with IL-2 compared to patients receiving TILs only (Table 2).  Thus, one of ordinary skill would have reasonably expected that combining the CTLs of the ‘667 publication with an adjuvant such as IL-2 would be beneficial for treatment of certain cancers.  In view of these teachings, a skilled artisan would have had the motivation to create a pharmaceutical composition comprising the antigen-specific CTLs of the ‘667 publication with an adjuvant such as IL-2.
st column, last paragraph).  One of ordinary skill would have recognized that a composition comprising both the adjuvant, such as IL-2, and the CTLs of the ‘667 publication would be useful for maintaining the function of the ‘667 cells.  Further, the skilled artisan would have also recognized that combining the ‘667 cells and an adjuvant in a single composition would be advantageous from the standpoint of convenience, as both agents would be present in a single composition and thus eliminate or reduce the need for multiple administrations to a subject in need.

	2.  Applicants’ arguments with respect to claims 30-32 are acknowledged.  As discussed above, although the ‘667 publication and Thielemans do not specifically suggest creation of a pharmaceutical composition comprising the CTLs of the ‘667 publication in combination with an adjuvant, June suggests such compositions.  Therefore, for the reasons discussed in detail above, the claims are obvious in view of combining the teachings of the ‘667 publication with those of June and Thielemans.


Conclusion
No claim is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646
/Vanessa L. Ford/
Supervisory Patent Examiner, Art 1646